Citation Nr: 9908935	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for varicose veins of 
the left leg, currently evaluated as 40 percent disabling.  

2. Entitlement to an increased rating for varicose veins of 
the right leg, currently evaluated as 40 percent 
disabling.  

3. Entitlement to an increased rating for bilateral varicose 
veins, evaluated as 50 percent disabling, prior to January 
12, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to 
October 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1997 rating decision, which increased the 
rating of the veteran's bilateral varicose veins to 50 
percent, and a April 1998 rating decision, which assigned 
separate 40 percent ratings for varicose veins of each leg.  
The decisions were from the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In Floyd v. Brown, 9 Vet.App. 88 (1996), the U.S. Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (Court) held that the Board is obligated 
to seek out all issues that are reasonably raised from a 
liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the laws and regulations.  In Bagwell v. Brown, 9 
Vet.App. 337 (1996), the Court clarified that it did not read 
38 C.F.R. § 3.321(b)(1) as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to that regulation or from 
reaching such a conclusion on its own.  The Board observes 
that no specific argument has been raised regarding section 
3.321, and the Board finds that the schedular criteria used 
in the evaluation of the veteran's disabilities are adequate.  
Therefore, the Board finds that no further action is 
warranted with regard to 38 C.F.R. § 3.321(b) (1998). 


FINDINGS OF FACT

1.  Prior to January 12, 1998, the veteran's varicose veins 
were manifested by complaints of intermittent edema and 
varicosities of the greater saphenous system in both lower 
extremities and were productive of no more than bilateral 
severe impairment.  

2.  The veteran's varicose veins are currently manifested by 
complaints of occasional edema, pigmented stasis dermatitis 
of both shins, and bilateral greater saphenous venous system 
superficial varicosities, without persistent edema or 
persistent ulceration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bilateral varicose veins, in effect prior to January 12, 
1998, have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.104, Code 7120 (effective prior to January 12, 
1998).  

2.  The criteria for a rating in excess of 40 percent for 
varicose veins of the left leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Code 7120 
(1998).  

3.  The criteria for a rating in excess of 40 percent for 
varicose veins of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Code 7120 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for varicose veins was initially 
established by rating decision in March 1946.  The rating was 
increased to 30 percent over the years, and, most recently 
increased to 50 percent in the January 1997 rating, which 
gave rise to this appeal.  The disorder was assigned separate 
evaluations for bilateral involvement in response to changes 
in the regulations applicable for disability evaluations for 
this disorder.  These regulations became effective on January 
12, 1998.  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the revised regulations may not be applied prior to 
their effective date.  Rhodan v West, 12 Vet. App. 55 (1998).  
It is noted that the current evaluation, which combines to a 
70 percent rating under the new criteria, is greater than the 
highest schedular evaluation under the old criteria, 60 
percent.  See 38 C.F.R. § 4.104.

The veteran filed a claim for an increased rating for 
varicose veins in June 1996.  That claim was accompanied by a 
statement from his private physician, Wallace G. Reynolds, 
M.D.  Dr. Reynolds indicated that the veteran had been 
treated for various disabilities since 1986, including 
coronary artery disease, diabetes mellitus, cancer of the 
prostate and chronic recurrent pancreatitis.  Dr. Reynolds 
did not mention the veteran's varicose vein condition.  

An examination was conducted by VA in July 1996.  It was 
reported that the veteran had undergone a ligation and vein 
stripping procedure during service.  The veteran complained 
that he could not walk far due to swelling in his legs.  He 
had cramps every morning in both lower extremities, 
particularly in the area of the gastrocnemius.  Varicosities 
of the greater saphenous system were found in both lower 
extremities.  There was no evidence of any abdominal wall 
engorgement.  There was normal pulsation and normal skin 
temperature to touch.  There were mottled areas of 
varicosities.  There was no paresthesias.  The diagnosis was 
bilateral varicose veins with no arterial involvement.  

An examination was conducted by VA in February 1998.  It was 
noted that the veteran had no history of acute 
thrombophlebitis, acute deep venous thrombosis, pulmonary 
embolism, ruptured varices, or stasis ulcers.  He was noted 
to have chronic pigmented stasis dermatitis of both shins.  
He was currently wearing bilateral short leg elastic 
stockings, but was not on anticoagulant therapy.  He 
complained that he had frequent "coldness" of the lower 
legs and feet, frequent intermittent claudication in both 
calves upon ambulation in excess of one or two average 
blocks, and frequent nocturnal myoclonus.  He also had 
intermittent tingling and numbness in the toes, which the 
examiner believed was due to diabetes mellitus, and 
intermittent swelling of the ankles and feet.  

On examination, chronic pigmented stasis dermatitis of both 
shins was noted.  Bilateral greater saphenous venous system 
superficial varicosities were noted.  There was no clinical 
evidence of phlebitis, deep venous thrombosis, or stasis 
ulcers.  There were well-healed scars from stripping and 
ligation of the left greater saphenous system varicosities 
and no other abnormal findings.  Peripheral arterial pulses 
were 1 plus and equal, bilaterally.  There was no edema, 
gangrene, or ulcerations.  The diagnosis was bilateral 
greater saphenous venous system superficial varicosities with 
chronic pigmented stasis dermatitis of both shins, status 
post ligation and stripping of the left greater saphenous 
venous system varicosities and peripheral vascular disease 
with intermittent claudication.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (1998).  Nevertheless, past medical records do not 
take precedence over current findings in determining whether 
to increase a disability rating, although a rating specialist 
is directed to review the recorded history of disability to 
make a more accurate evaluation.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

For severe varicose veins involving superficial veins above 
and below the knee, with involvement of the long saphenous, 
ranging over 2 cm. in diameter, with marked distortion and 
sacculation, with edema and episodes of ulceration and no 
involvement of deep circulation, a 50 percent rating is 
warranted for bilateral involvement.  For pronounced 
bilateral varicose veins, with findings consistent with 
severe involvement already described plus secondary 
involvement of deep circulation, as demonstrated by 
Trendelenberg's and Perthe's tests, with ulceration and 
pigmentation, a 60 percent rating is warranted.  
38 C.F.R. § 4.104, Code 7120 (prior to January 12, 1998).

On examination in 1996, the veteran was found to have greater 
saphenous vein involvement in both lower extremities.  
However, while mottled areas of varicosities were noted, 
there was no indication of pigmentation and no ulceration was 
noted.  There was also no demonstrated involvement of deep 
circulation.  Under these circumstances, a rating in excess 
of 50 percent under the criteria in effect prior to January 
12, 1998, is not warranted.  

Varicose veins, with persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulcerations, will be 
rated as 40 percent disabling.  With persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration will be rated as 60 percent disabling.  
These evaluations are for involvement of a single extremity.  
If more than one extremity is involved, each extremity is to 
be evaluated separately and combined.  38 C.F.R. § 4.104, 
Code 7120 (1998).

The veteran's varicose veins are manifested by complaints of 
occasional edema, pigmented stasis dermatitis of both shins, 
and bilateral greater saphenous venous system superficial 
varicosities.  The competent medical evidence of record has 
demonstrated neither persistent edema nor persistent 
ulceration.  As the criteria for a 60 percent rating has not 
been met for either leg, an increased rating is not 
warranted.  

The preponderance of the evidence is against the claim, and 
therefore the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased rating above 50 percent for bilateral varicose 
veins, prior to January 12, 1998, is denied.  An increased 
rating above 40 percent for varicose veins of either the 
right or left lower extremity, subsequent to January 12, 
1998, is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 
- 6 -


- 2 -


